Citation Nr: 9916640	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-27 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to an increased rating for right knee 
chondromalacia with painful motion, currently rated at 10 
percent disabling.

2.	Entitlement to an increased rating for left knee 
chondromalacia with painful motion, currently rated at 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1979 to March 
1979 and from July 1984 to March 1990. 

This appeal arose from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

During the pendency of the appeal, the BVA, in an April 1998 
decision, remanded the case for further development, and 
following accomplishment of the requested development, the 
case was returned to the Board for appellate review. 

The Board again brings to the RO's attention that the 
veteran, in his substantive appeal, appears to have raised 
the claim of entitlement to service connection for an 
acquired psychiatric disorder as secondary to a bilateral 
knee disorder.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate and prompt 
consideration.  


FINDINGS OF FACT

1.	Right knee chondromalacia is not productive of X-ray 
evidence of arthritis or a limitation of flexion to 30 
degrees, or a limitation of extension to 15 degrees.

2.	Left chondromalacia is not productive of either X-ray 
evidence of arthritis or a limitation of flexion to 30 
degrees, or a limitation of extension to 15 degrees.


CONCLUSIONS OF LAW

1.	The schedular criteria for an evaluation in excess of 10 
percent for right knee chondromalacia are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (1998).

2.	The schedular criteria for an evaluation in excess of 10 
percent for left knee chondromalacia are not met.  38 
U.S.C.A. §§ 1155, 5107, 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection was granted for bilateral knee sprains in 
August 1990, and a noncompensable evaluation was assigned for 
each joint.  The currently assigned evaluations were granted 
in a September 1996 rating decision from which the appellant 
appeals.

In an undated VA statement, the veteran was reported to have 
bilateral patellofemoral pain.  It was noted that he should 
curtail bent knee activities and prolonged sitting.

VA outpatient treatment records, dated from May 1996 to June 
1998, show that the veteran was treated for various knee 
problems.  In May 1996, he was reported to have a history of 
chronic knee problems.  From June 1996 to June 1998, these 
records show that the veteran was diagnosed with 
patellofemoral syndrome.  He was also periodically provided 
physical therapy.  In June 1998, the veteran complained of 
chronic pain around the right knee and posterior left knee.  
The veteran stated that he had "pain" on "pulling" in the 
posterior left knee since 1986 when he was injured after a 
parachute jump.  The veteran stated that, in 1996, he had 
begun to have a pulling pain in the medial suprapatellar 
region.  The veteran reported that sometimes it felt like his 
knees were buckling or that he was hyper-jointed and would 
fall if he did not catch himself.  He was reported to have 
been wearing a right knee brace, which he stated had not 
relieved the "pulling" in of his medial suprapatellar 
region.  This had, however, caused new pain inferior to the 
patella and had exacerbated "tightness" in the posterior 
left thigh region.  On physical examination, there was 
reported to be no crepitus, no pain on knee palpation, no 
effusion, and there was full range of motion.  The assessment 
was patellofemoral pain somewhat better with brace.   

On VA examination in June 1996, the veteran reported that 
since 1985 he had knee problems when he ran or walked for 
awhile, or after he was up on his feet for the whole day.  He 
also stated that the left knee was a little worse than the 
right and sometimes he thought the left knee swelled in the 
patellar region.  On physical examination, the veteran 
reported that his right knee seemed to pop on squatting and 
that he had a little discomfort.  Otherwise, he was noted to 
be able to squat fully.  There was bilateral crepitus on 
passive flexion and extension.  There was no joint line 
tenderness on palpation; however, there was discomfort on 
movement of the patella when pushed medially.  There was no 
anterior, posterior or lateral instability.  McMurray's test 
showed increased crepitus on the right, but was negative on 
the left.  Both knees flexed to about 123 degrees.  The 
diagnosis was bilateral knee chondromalacia.

A June 1996 VA bilateral knee x-ray study revealed no 
fracture or dislocation.  A December 1996 VA bilateral knee 
x-ray study was normal. 

VA examination of July 1996 indicated that the veteran 
reported that there was no change in his knee since his last 
examination.  He reported that he worked full-time.  He 
indicated that his knee ached during the day and was 
aggravated by prolonged standing.  On physical examination, 
his gait was essentially normal.  He was able to tiptoe, 
squat, and heel-walk with no problem.  There was mild 
crepitus on passive flexion and extension of the knee, but no 
instability.  McMurray's test was negative and flexion was to 
a good 113 degrees with no discomfort.  The diagnosis was 
status post healed patellar fracture of the right knee with 
some quadriceps atrophy, with some subjective complaint of 
aching on prolonged standing.

A January 1998 VA bilateral knee x-ray study was negative.

On VA examination in November 1998, the veteran reported that 
he suffered from increasing right knee pain since leaving the 
service.  At his most recent job working as a mail clerk, the 
veteran reported that standing aggravated by knee pain, with 
right knee pain being the most symptomatic.  He also 
indicated that he would lose 3 to 4 days of work a month due 
to knee pain caused by standing.  At the time of the 
examination, the symptoms were reported to be primarily in 
the right knee.  He complained of constant throbbing around 
the medial and lateral sides of the right knee which 
increased if he were on his feet all day.  The veteran 
reported stiffness in both knees, and that he used anti-
inflammatory medications, but all of them were reported to 
irritate his stomach to the point where he only took the 
medications once a week.  The veteran indicated that he had 
"flare-ups" every few days that were particularly related 
to weather changes with cloudy conditions, during which times 
he claimed that his knees swelled and were painful. 

Periodically, he took a day off from work.  He reported 
having a sedentary job, and occasionally using knee braces.  
He was given orthotics for his feet two years previously, but 
they did not help.  A history of knee surgery and dislocation 
was denied.  The veteran denied any knee redness or joint 
swelling.  He complained of swelling on the area 
corresponding to the medial aspect of the right kneecap; and 
that buckling and giving way, primarily in the right knee, 
occurred two times a week by history depending upon the 
amount of walking he did.  He denied knee locking.  He stated 
that he noticed stiffness when he first got up to walk after 
sitting for about 15 minutes.  He indicated that he was aware 
of slight grinding of his knees when he bent down.  The 
veteran squatted without specific complaints, but on kneeling 
complained of knee cramps.  Ascending and descending the 
stairs caused pain, and he needed to hold onto railings.  He 
complained of nightly knee pain, particularly on the medial 
aspect.  He reported last participating in sports two years 
previously when he stopped because of knee pain.  There was 
no history of loss of balance when walking, other than his 
knees giving away.  

On physical examination, the veteran stood in a normal 
alignment with no varus or valgus angulation.  There was no 
recurvatum or flexion knee deformity.  He did not limp when 
walking.  His feet were affected by pes planus, right greater 
than the left.  Range of motion for the right knee was noted 
to be actively and passively the same with 0 degrees of 
extension and 110 degrees of flexion.  There was a complaint 
of knee pain at 110 degrees of flexion with no complaints of 
pain at full extension.  The left knee was reported to extend 
fully to 0 degrees and flex to 130 degrees with a complaint 
of mild pain at 130 degrees on the left.   The examiner 
indicated that the complaints of right knee flexion pain were 
greater on the right than on the left.  There was no 
patellofemoral or tibial femoral crepitus during active or 
passive motion of the knees.  There was no thigh atrophy.  
Quadriceps tone, particularly the vastus medialis obliquus as 
indicated on knee contracture with knee extended, showed 
equal tone bilaterally.  There was no soft tissue thickening, 
or joint effusion.  The veteran complained of tenderness on 
light palpation bilaterally on medial lateral joint lines, 
medial and lateral retinacula about the patella, superior 
suprapatellar bilateral, and over the quadriceps tendon 
bilateral.  Sensation in both lower extremities was intact to 
pinprick, there was normal patellar tracking during flexion 
and extension, and no patella hypermobility or apprehension 
sign.  There was reported to be a normal Q angle of the 
patella.  Lachman's test, anterior and posterior drawer 
signs, varus or valgus laxity and rotational instability 
bilaterally were negative.  Quadriceps strength with 
resistance applied to the knee in full extension revealed 5/5 
strength bilaterally, although the veteran complained of pain 
in the anterior aspect of the knees with resistance to the 
knee in full extension on the right, but not the left.  There 
was 5/5 strength of the hamstrings during flexion against 
resistance.  

The examiner indicated that it was impossible to state on the 
basis of the examination whether or not range of motion was 
additionally limited when the veteran experienced greater 
pain or symptoms such as when standing for long periods of 
time or when the weather changed.  The examiner did, however, 
postulate that attempts at flexion of the knee such as during 
kneeling would likely increase the veteran's complaints of 
pain.  Prior X-ray studies were noted as above.  The examiner 
indicated that by history the veteran's complaints of 
increased pain with weather change and after long periods of 
standing did increase his symptoms, but he could not state 
whether or not there would be any additional loss of motion.  
The veteran indicated that when he experienced increased 
pain, his functional activity decreased insofar as his 
ability to further stand and walk.  The examiner indicated 
that this information was provided by history and he found no 
objective evidence on the physical examination to support 
this.  The examiner stated that it was noteworthy that there 
was no muscle atrophy in the calf or thighs as was frequently 
seen with patients who had significant disability, 
significant pain, significant loss of function, and 
significant loss of motion.  He indicated that he would 
expect to find such atrophy with a loss of motion as noted in 
that examination, but he stated that he did not.  The 
examiner stated that the veteran gave him a history 
compatible with weakness, decreased activity compatible with 
fatigability, but no history compatible with incoordination.  
He again reported that there were subjective complaints as 
given in the veteran's history.  The examiner indicated that 
there was no evidence whatsoever on the examination of 
ligamentous instability or instability due to the veteran's 
history of weakness. 

The nature of the veteran's complaints and knee disorders was 
reported to be anterior knee pain.  The examiner stated that 
while this might be etiologically secondary to his 
patellofemoral joint, he found no objective evidence on 
physical examination, or review of X-rays of specific 
patellofemoral joint abnormalities other than the veteran's 
subjective complaints of pain.  In regard to activities of 
daily living and functional activities and indicated 
subjective impairment, the veteran had decreased ability to 
walk, kneel, squat and stand for extended periods of time.  
The examiner, however, stated again that these were 
subjective complaints.  He opined that, without atrophy as 
noted on the muscle examination, the degree of actual 
severity about which the veteran complained was somewhat 
questionable.  The examiner indicated that the veteran's 
complaints, at least by history, were compatible with 
anterior knee pain with squatting, bending, kneeling, and 
going up and down steps.  The diagnosis was bilateral 
anterior knee pain.  He indicated that the diagnosis of 
bilateral chondromalacia applied with a previous diagnosis of 
bilateral "patellar syndrome" which means anterior knee 
pain.  He also indicated that the veteran's physical findings 
did not indicate any patellofemoral crepitus or malalignment, 
which is frequently seen with chondromalacia.
 
Analysis

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's service-connected disorders have 
been properly developed, and that no further assistance to 
the veteran is required on those issues to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  Under Diagnostic Code 5260, knee flexion limited to 
45 degrees warrants a 10 percent evaluation and flexion 
limited to 30 degrees warrants a 20 percent evaluation.  
Under Diagnostic Code 5261, a 10 percent evaluation is 
warranted for limitation of extension to 10 degrees and a 20 
percent evaluation is warranted for limitation of extension 
to 15 degrees.  38 C.F.R. § 4.71a.  Painful motion of a major 
joint caused by degenerative arthritis, where the arthritis 
is established by x-ray, is deemed to be limited motion and 
entitled to a minimum 10-percent rating even though there is 
no actual limitation of motion.  Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991). 

According to Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent evaluation.  A 20 percent evaluation is warranted for 
moderate recurrent subluxation or lateral instability of the 
knee.  38 C.F.R. § 4.71a. 

In the present case, the Board is of the opinion that 
increased evaluations for the veteran's right and left knee 
chondromalacia are not warranted.  In this respect, the 
evidence, including the November 1998 VA examination, does 
not reveal that flexion of either knee is limited to 30 
degrees, or that extension of either knee is limited to 15 
degrees.  Further, neither instability nor subluxation 
impairs either knee.  Indeed, the Board finds that the 
evidence shows the veteran's symptoms are limited to painful 
motion, and the November 1998 VA examiner indicated that 
there was no objective evidence to support the claim that, 
during times of increased pain, his functional activity was 
decreased insofar as his ability to further stand or walk.  
In this respect, the examiner stated that there was no muscle 
atrophy in the calf or thighs as was frequently seen with 
patients who had significant disability.  Hence, increased 
evaluations are not warranted based on the veteran's 
complaints of pain.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against increased evaluations for the 
veteran's right and left knee chondromalacia. 

In reaching this decision the Board considered whether a 
separate rating was warranted for any limitation of motion of 
the knees in light of the General Counsel's opinion in 
VAOPGCPREC 23-97 (July 1, 1997) holding that a claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, while 
cautioning that any such separate rating must be based on 
additional disabling symptomatology.  However, as arthritis 
and instability or subluxation do not currently impair the 
veteran's knees, separate ratings are not in order.  Thus, 
the General Counsel's opinion does not provide a basis for 
increases. 

Additionally, extraschedular evaluations are not warranted.  
In this respect, there is no evidence of record demonstrating 
significant or marked interference with daily activities 
beyond that contemplated for by the current schedular 
provisions, or evidence of frequent periods of 
hospitalizations attributable to the veteran's right and left 
knee disorders to warrant an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1) (1998).  Thus, the record does not 
reflect any factor which takes him outside of the norm, or 
which presents an exceptional case where his currently 
assigned 10 percent disability ratings are found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992).  It must be recalled that the disability rating in 
itself is a recognition that the veteran's industrial 
capabilities are impaired.  VanHoose v. Brown, 4 Vet. App. 
361, 363 (1993).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Increased evaluations for right and left knee chondromalacia 
with painful motion are denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

